Citation Nr: 0930143	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-03 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) at the 
rate allowed by 38 U.S.C.A. § 1114(r)(2).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the Veteran's claim for 
SMC at the (r)(2) level.

In October 2008, the Veteran and his wife provided testimony 
before the undersigned Veterans Law Judge at a hearing in 
St. Petersburg, Florida; a transcript of that hearing is of 
record.


FINDING OF FACT

The Veteran receives necessary and life-sustaining daily 
health care with hands-on facilitation by his wife who has 
received specific training and performs under the ongoing 
direction, guidance and supervision of (and certified by) 
his licensed care giver, with whom she is in ongoing 
contact.


CONCLUSION OF LAW

The criteria for aid and attendance at a higher level of 
care are met.  38 U.S.C.A. § 1114(r)(2) (West 2002); 38 
C.F.R. § 3.352 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159.  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.   

SMC

The Veteran has been rated as 100 percent disabled from 
service-connected Charcot-Marie-Tooth disease since October 
1984.  He is also service-connected for complete bilateral 
foot drop, partial loss of use of the upper extremities, 
partial loss of sphincter control, and other disabilities.  
An April 1992 rating decision granted SMC for aid and 
attendance at the (r)(1) level.  In December 2004, the 
Veteran requested a higher rate of SMC, contending that he 
required daily assistance that if not provided would require 
him to be hospitalized.  

A veteran is entitled to the higher level aid and attendance 
allowance authorized by 38 U.S.C.A. § 1114(r)(2); 38 C.F.R. 
§ 3.350(h)(3) in lieu of a regular aid and attendance 
allowance when the following conditions are met:  The 
veteran is entitled to compensation authorized under 38 
U.S.C. § 1114(o), or the maximum rate of compensation 
authorized under 38 U.S.C. § 1114(p); the veteran meets the 
requirements for entitlement to the regular aid and 
attendance allowance; and the veteran needs a "higher level 
of care" (as defined therein) than is required to establish 
entitlement to the regular aid and attendance allowance, and 
in the absence of the provision of such higher level of care 
the veteran would require hospitalization, nursing home 
care, or other residential institution care.

The veteran's need for a higher level of care than is 
required to establish entitlement to the regular aid and 
attendance allowance is determined by a VA physician or, in 
areas where no VA physician is available, by a physician 
carrying out such function under contract or fee arrangement 
based on an examination by such physician.

Need for a higher level of care shall be considered to be 
need for personal health-care services provided on a daily 
basis in the veteran's home by a person who is licensed to 
provide such services or who provides such services under 
the regular supervision of a licensed health-care 
professional.  Personal health-care services include (but 
are not limited to) such services as physical therapy, 
administration of injections, placement of indwelling 
catheters, and the changing of sterile dressings, or like 
functions which require professional health-care training or 
the regular supervision of a trained health-care 
professional to perform.  A licensed health-care 
professional includes (but is not limited to) a doctor of 
medicine or osteopathy, a registered nurse, a licensed 
practical nurse, or a physical therapist licensed to 
practice by a State or political subdivision thereof.

The term "under the regular supervision of a licensed 
health-care professional" means that an unlicensed person 
performing personal health-care services is following a 
regimen of personal health-care service prescribed by a 
health-care professional, and that the health-care 
professional consults with the unlicensed person providing 
the healthcare services at least once each month to monitor 
the prescribed regimen.  The consultation need not be in 
person; a telephone call will suffice.  38 C.F.R. § 
3.352(b)(3).

In support of his claim for increase, the Veteran has 
submitted statements from his treating VA physician.  In a 
March 2005 statement, the physician stated that:

[The Veteran] suffers from progressive 
neurologic disease, Charcot-Marie-Tooth, 
which has resulted in the inability to use 
his legs and limited use of his arms and 
hands.  He is currently wheelchair bound.  He 
also suffers from contractures of his hands, 
which have required release surgeries.  
Unfortunately, the repeated surgeries have 
not resulted in the restoration of normally 
functioning hands.

[The Veteran's wife] has been providing much 
of the specialized care that he needs.  
Without her assistance, he would likely need 
continuous nursing home care as he requires 
aid with many activities of daily living.

The care provided to him by his wife includes 
aid in transfer from wheelchair to 
chair/bed/couch.  Other activities of daily 
living which he constantly needs her aid with 
include, assisting him with his bowel 
movements-including digital removal of stool 
and insertion of enemas as needed, 
administration of daily medicines as he is 
unable to handle pills on his own and 
assistance with range of motion exercises 
which include all of his major joints, such 
as hips, knees, elbows, etc.  His wife 
clearly provides his skilled care and the 
assistance he needs to live independently in 
the home environment.  Without her kind 
dedication, he would likely need full time 
care in a residential facility.

In a November 2005 statement, the same VA physician stated 
that he continued to treat the Veteran.  The Veteran's wife:

who serves as his primary care giver, 
continues to be very involved in his care.  
We have discussed medical issues over the 
phone several times in the last 5 to 6 
months....[The Veteran] requires aid and 
assistance with his activities of daily 
living and an R2 rating is appropriate.

In October 2007, the RO ordered a VA aid and attendance 
examination.  The examiner, a VA physician's assistant, 
noted that the Veteran was able to feed himself without 
assistance at times, but sometimes his wife had to do it.  
He was unable do the following activities without 
assistance:  cut his food; make his own meals; dress and 
undress; bathe; keep himself clean and presentable; wash 
clothes; shave; toilet; take medications; clean his house; 
and transfer from bed to chair.  The Veteran was able to 
travel beyond his home in his specially equipped van.  The 
examiner concluded that the Veteran did not require personal 
health care services on a daily basis by a person licensed 
to provide care, and that the person who provided services 
on a daily basis was not under the regular supervision of a 
licensed health care professional.


The record contains a statement, received in October 2008, 
from S.P., a registered nurse, who indicated that she has 
provided nursing advice for the care of the Veteran.  Ms. P. 
stated that she had advised the Veteran's wife on how to 
prevent severe bruising and pressure sores, and had spent 
time advising her on how to take care of skin tears and 
other issues involved with transferring and moving the 
Veteran in his wheelchair.

In an October 2008 letter, the Veteran's daughter, a 
Licensed Massage Therapist, reported that she had instructed 
her mother on physical therapy techniques to assist the 
Veteran with joint mobility, passive range of motion, muscle 
energy, reciprocal inhibition, and stretching.  She reported 
that she had observed her mother using these techniques to 
help the Veteran with maintaining joint mobility, 
flexibility, and stability.  

The Board finds that the criteria for entitlement to special 
monthly compensation under 38 C.F.R. § 3.352(b) for the 
higher level of aid and attendance allowance are met.

A VA physician determined that the Veteran had a need for 
aid and attendance.  Although the October 2007 VA examiner 
opined that the Veteran did not require the assistance of a 
health care provider, the Board finds that this VA examiner 
did not adequately consider that the assistance provided by 
the Veteran's wife constituted assistance provided on a 
daily basis in the Veteran's home by a person who provides 
such services under the regular supervision of a licensed 
health-care professional.  The examiner appeared to find 
that because the Veteran's wife provided the assistance and 
she was not licensed, the Veteran did not need such 
services.  That examiner made no reference to the Veteran's 
physician's statements that the Veteran's wife is his 
primary caregiver and she discussed medical issues with the 
physician frequently.  The Board finds that the Veteran 
clearly needs substantial care on a daily basis, and the 
Veteran's wife has provided this daily health care 
assistance.  She has performed physical therapy, changed 
sterile dressings, and performed enemas, as well as other 
medical duties.  The Veteran's treating VA physician 
attested that the Veteran's wife provides "skilled care."  
He reported that he was in regular contact with her and 
monitored the Veteran's care.  The record also includes a 
statement from a registered nurse who provided nursing 
advice to the Veteran's wife. 

In sum, the Veteran has been receiving necessary and life-
sustaining daily health care with hands-on facilitation by 
his wife under the ongoing direction, guidance and 
supervision of his treating physician, with whom there was 
ongoing contact.  Accordingly, aid and attendance under 38 
U.S.C.A. § 1114(r)(2) is warranted.


ORDER

SMC on account of the need for aid and attendance at a 
higher level under 38 U.S.C.A. § 1114(r)(2) is granted, 
subject to the pertinent regulatory provisions relating to 
the payment of monetary awards.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


